Broyles, C. J.,
dissenting. I think that the evidence demanded a finding in favor of the defendant, and that the court, therefore, did not err in directing a verdict for that party. Even if it be conceded that under all the particular facts of this case the presence of loose pieces of glass in the bottle of coca-cola purchased by the plaintiff raised an inference of negligence against the defendant, this inference was completely rebutted by the undisputed evidence introduced by the defendant, which clearly showed that it had exercised ordinary care in the bottling of the beverage. The defendant, not being an insurer, was therefore not liable for the plaintiff’s injuries. In my opinion the judgment of the lower court should be affirmed.